DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a blank conveying rotary winding wheel and a blank conveying cable, a male mold supporting plate, a blank-conveying cable-holder supporting column, a return spring, an ejection plate, an oil tank, a pressurized positioning device, a pressurized positioning bolt, a pressurized positioning spring and a pressurized positioning bolt reset disk as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Specification
The disclosure is objected to because of the following informalities: 
 (a) The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. In this case, the terms “batched compression  molding” of “multiple mold cavities”, and “rubber” and “plastic” seem redundant.  Suggestion: Method And Apparatus For Batched Compression Molding of Plastic Products.
(b) The abstract and the specification repeatedly use the term “incomplete gear set”.  However, this is not a term commonly used in the molding art.  It is unclear what is an incomplete gear set and how it’s different than any other gear set or how does it work.  
The specification also using the terms: “isostatic pressing energy storage”.  See abstract, specification, page 2, second to last paragraph.  What is an isostatic pressing energy storage?  Usually isostatic pressing/molding is a process where pressing/molding pressure are applied evenly in all directions around the part being made. However, this is not the case here.  For purpose of examination, the isostatic energy storage is understood as an oil tank, an oil cylinder and a corresponding piston.
Clarification and/or correction are needed.    
In regarding to the contents of the invention, please provide the reference numbers along with the description to make it more clear. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the phrase: “controlling alternate operation of a blank shuttle and a male mold…”.  It is unclear if the blank shuttle and the male mold are controlled to operate sequentially one after the other, or one of the operation could be optional. It is also unclear what the “isostatic pressing energy storage” is and how it is implemented as the two gear sets are engaged. Is “an engagement characteristic” the same as being engaged or disengaged? The phrase: “fast mold closing and compression molding are implemented by a non-engagement characteristic, isostatic pressing energy storage, and pressurization of the two incomplete gear sets”. What is a fast mold closing? How fast is fast? What is a non-engagement characteristic? And non-engagement of which parts? It is also unclear if the mold closing and compression step are implemented by the action of the non-engagement of the gear sets, or the pressurization of the gear sets? How does the isostatic pressing energy storage effect the mold closing and compression? 

Claim 2 discloses that the “blank shuttle to quickly…” How quick is quickly? 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/THU KHANH T NGUYEN/Examiner, Art Unit 1743